         Case 4:16-cr-00268-BLW Document 7 Filed 03/04/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                             Case No. 4:16-cr-00268-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

  COREY ROBERT FAIRCHILD,

        Defendant.



                                   INTRODUCTION

      Before the Court is Defendant Corey Fairchild’s Motion for Early

Termination of Supervised Release (Dkt. 2). Having reviewed the Motion and the

Government’s Response (Dkt. 6), the Court now issues its decision. For the

reasons explained below the Court will grant the Motion.

                                   BACKGROUND

      In March, 2006, Mr. Fairchild was sentenced in the District of Montana on

two counts involving conspiracy to possess and possession with intent to distribute

methamphetamine. He received a 120-month concurrent sentence and eight years

of supervised release. (Dkt. 1).

      Mr. Fairchild was released from prison to supervised release in Montana on

April 7, 2014. On November 10, 2016, jurisdiction was transferred to Idaho and


MEMORANDUM DECISION AND ORDER - 1
         Case 4:16-cr-00268-BLW Document 7 Filed 03/04/21 Page 2 of 4




supervision began here at that time. Mr. Fairchild’s supervision is scheduled to

expire on April 6, 2022. (Dkt. 2).

      Mr. Fairchild is currently just shy of having completed seven of his eight

years of supervised release. Since being released from prison, Mr. Fairchild’s

conduct has demonstrated his intent to be a productive member of society. Mr.

Fairchild has continuously performed all obligations of supervision, has been

consistently employed, and has become an asset to his community through

extensive volunteer work. Additionally, Mr. Fairchild has been married since July,

2019, and has been helping his wife raise her 12-year-old son.

       Mr. Fairchild’s probation officer states that Mr. Fairchild has been on the

low-risk administrative caseload since September 6, 2017, has never submitted a

positive UA, and has had no issues of non-compliance during supervision.

Probation does not oppose early termination but is taking a neutral stance. (Dkt. 2).

The Government does not oppose the motion.

                                     ANALYSIS

      The Court has broad discretion to impose terms of supervised release.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014); 18 U.S.C. §

3583(e)(1). This includes the discretion to terminate such release after Defendant

has served one year of their supervised release. Id. In deciding whether to




MEMORANDUM DECISION AND ORDER - 2
           Case 4:16-cr-00268-BLW Document 7 Filed 03/04/21 Page 3 of 4




terminate supervision, the court must review a number of sentencing factors which

include:

      1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the
      public; (4) the need to provide the defendant with educational,
      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),
      (a)(2)(D), (a)(4), (a) (5), (a)(6), and (a)(7).

United States v. Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at *2 (D.

Idaho Mar. 7, 2011) (citing United States v. Smith, 219 Fed. Appx. 666, 667 n.3

(9th Cir.2007)). However, in rendering its decision the Court shall simply provide

an explanation based on its consideration of such factors. Emmett, 749 F.3d 817, at

821-22. The Court need not elaborate unnecessarily. Id.

      Reviewing Mr. Fairchild’s accomplishments against the 3553(a) factors

indicates that early termination is “in the interest of justice.” 18 U.S.C. §

3583(e)(1). Mr. Fairchild is a family man who has demonstrated an exceptional

turnaround. Accordingly, the Court will grant the pending motion.

                                       ORDER

      IT IS ORDERED that Defendant’s Motion for Early Termination of

Supervised Release (Dkt. 2) is GRANTED.


MEMORANDUM DECISION AND ORDER - 3
        Case 4:16-cr-00268-BLW Document 7 Filed 03/04/21 Page 4 of 4




                                        DATED: March 4, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
